        Case: 3:21-cv-00479-wmc Document #: 1 Filed: 07/30/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

                                                  )
Keith A. Boneske,                                 )
                                                  )                          Case No. 21-cv-479
               Plaintiff,                         )
                                                  )
v.                                                )         NOTICE OF REMOVAL
                                                  )
Assurity Life Insurance Company,                  )
                                                  )
               Defendant.                         )
                                                  )


       Defendant Assurity Life Insurance Company states as follows:

       1.      An action was commenced by service of the Summons and Complaint (Small

Claims) on Assurity Life Insurance Company by U.S. Mail, which was received by Defendant on

July 13, 2021, entitled Keith A. Boneske v. Assurity Life Insurance Company, venued in the

Circuit Court for the State of Wisconsin, Marathon County Court, Case No. 21-SC-1096.

Plaintiff alleges in the Complaint that Defendant breached its group accident insurance contract

by denying Plaintiff’s claim for insurance benefits. Plaintiff’s claim is based on a Group

Accident Expense insurance policy (the “Policy”) Defendant issued to Plaintiff’s employer, Peter

Trucking LLC, to fund the employer’s employee welfare benefit plan (the “Plan”) which

provided accident expense insurance for eligible employees. Plaintiff’s Complaint seeks

recovery against Defendant for Policy benefits.

       2.      The above-described action is one in which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1331 and is one which may be removed

to this Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441(a).
        Case: 3:21-cv-00479-wmc Document #: 1 Filed: 07/30/21 Page 2 of 4




       3.      All of the allegations of the Complaint against Defendant arose pursuant to

an employee welfare benefit plan, thus bringing the cause of action under the auspices of

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et

seq. Pursuant to ERISA, §§ 502(e)(1) and (f), 29 U.S.C. §§ 1132(e)(1) and (f), the

district courts of the United States have original jurisdiction over all claims and actions

brought under ERISA, without regard to the amount in controversy or the citizenship of

the parties.

       4.      Because this action arises pursuant to the laws of the United States in a

matter over which this Court has original jurisdiction, the action “may be removed by the

[Defendant] to the district court of the United States for the district and division

embracing the place where such action is pending” regardless of whether the Complaint

affirmatively pleads a claim arising under ERISA. 28 U.S.C. § 1441(a); Metropolitan

Life Insurance Co. v. Taylor, 481 U.S. 58 (1987).

       5.      In addition, to the extent that Plaintiff’s causes of action against Defendant

arise from state law, they are entirely preempted under § 514(a) of ERISA, 29 U.S.C. §

1144(a). Pilot Life Insurance Company v. Dedeaux, 481 U.S. 41 (1987).

       6.      Removal is timely under 28 U.S. C. § 1446(b), which allows Defendant 30

days from the earlier of service or receipt of Plaintiff’s Complaint to request removal.

The Summons and Complaint were served upon Defendant on July 13, 2021.

       7.      Attached as Exhibit A is a true and correct copies of Plaintiff’s Summons

and Complaint. Defendant has not otherwise appeared in this action. No further

proceedings have been had therein, and trial has not yet commenced.


                                              2
        Case: 3:21-cv-00479-wmc Document #: 1 Filed: 07/30/21 Page 3 of 4




       8.     Also attached as Exhibit B is a copy of the Notice of Filing Notice of

Removal, which is being filed in the State of Wisconsin Circuit Court for Marathon

County.

       9.     By filing the instant Notice of Removal, Defendant does not waive, and

fully reserves, all defenses it may have, including but not limited to defenses of lack of

personal jurisdiction, lack of subject matter jurisdiction, and failure to state a claim upon

which relief may be granted.

       10.    Written notice of this Notice of Removal is being provided to Plaintiff by

service of this document on Plaintiff.

       11.    Defendant respectfully requests that the United States District Court for the

Western District of Wisconsin accept this Notice of Removal and that it assume

jurisdiction of this cause and issue such further orders and processes as may be necessary

to bring before it all parties necessary.

 Dated: July 30, 2021                       Respectfully submitted,

                                            NILAN JOHNSON LEWIS PA

                                            By:     /s/ Brandie Morgenroth
                                                   William D. Hittler (WI Reg. No. 1029038)
                                                   Brandie Morgenroth (WI Reg. No. 0396155)
                                                   250 Marquette Avenue South, Suite 800
                                                   Minneapolis, MN 55401
                                                   Phone: 612-305-7559
                                                   Fax: 612-305-7501
                                                   Email: whittler@nilanjohnson.com
                                                   Email: bmorgenroth@nilanjohnson.com

                                            ATTORNEYS FOR DEFENDANT
                                            ASSURITY LIFE INSURANCE COMPANY



                                               3
        Case: 3:21-cv-00479-wmc Document #: 1 Filed: 07/30/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2021, I electronically filed the foregoing Notice of

Removal with the Clerk of the United States District Court for the Western District of

Wisconsin, using the CM/ECF system with a true and correct copy being served via mail

delivery to:

       Keith A. Boneske
       245178 State Hwy. 97
       Athens, WI 54411



                                                             /s/ Brandie Morgenroth
                                                             Brandie Morgenroth




                                                 4
